DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
Status of Claims
Amendments to claims 47, 49-51 and 53 have been entered.
Claims 1-20 and 40-46 were previously canceled.
Claims 21-24 and 26-39 were previously allowed and claims 49 and 51 were previously objected to.  
Accordingly, claims 21-24, 26-39 and 47-54 are currently pending.
Response to Remarks
Applicant has again amended claim 47 which is again considered below.  
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Pre-processing block, windowing plus FFT block and post-FFT block in claims 21-29, 30-39 and 44-45.
The term “windowing plus FFT block” uses a generic placeholder “block” that is not modified by sufficient structure, e.g. “windowing plus FFT.”  The windowing plus FFT block 
The term “post-processing block” uses a generic placeholder “block” that is not modified by sufficient structure, e.g. “post-processing.”  The post-processing block is configured for “computing a magnitude of the Fourier transformed samples.”
Similar language is used in claims 30.  
According to the Specification at Para. 17 the HWA 125 has a core computation unit.  As shown in Fig. 2 the HWA 125 has memory 255 and RAM 212A and various digital processes, e.g. FIR, FFT, windowing and CFAR.  One of ordinary skill would understand the HWA 125 to be a computer.  The algorithms for FFT, windowing and FIR filters are well-known.  Windowing could include well known examples such as Blackman and Hamming windows.  Also, as broadly claimed, the window could be the unitary window that is inherent to taking a finite FFT.  
According to the specification at Para. Para. 18, all of the processing blocks include an independent enable circuit that provides muxing controls that enable/bypass any combination of the pre-processing block 211, windowing/FFT block 212 and post processing block 213. Here, the functional language for the term “circuit” is sufficient to connote structure; e.g multiplexer.  See Linear Tech. Corp. v. Impala Linear Corp., 
The claims have been amended so that pre-processing block includes a circuit and a bypass path.  Thus, the bypass path denotes some structure.  Now the issue is whether the term circuit denotes structure.  The term “circuit” has functional language “perform a pre-processing operation.”  Although broad, circuit would denote structure such as an amplifier, analog-to-digital converter, filter, etc. to one of ordinary skill.  Thus, circuit is not interpreted under 112(f).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 47-48, 52 and 54 are rejected under 35 U.S.C. 103 as being obvious over Matsugatani (US 6,040,796) in view of Al-Adnani (US 10,371,732).   
As to claim 47, Matsugatani teaches a method comprising: 
receiving a set of frequency modulated continuous wave (FMCW) radar samples (1:7-8 “FMCW”); 
determining whether to perform a multiplication operation on the set of FMCW radar samples using a circuit to produce a set of pre-processed samples or to bypass the circuit to produce the set of pre-processed samples (16:46-51 “switching signal” Fig. 7 item                     
                        
                            
                                S
                            
                            
                                d
                            
                        
                        .
                    
                 Here, the circuit would be the collection of a mixer 34, multiplier 76 and the switch 74 as shown in Fig. 7.  In review, data is received by antenna 20 and fed into mixer 22 that is then fed into mixer 34.   The data leaving the mixer 34 is considered pre-processed whether the multiplier 76 was enabled or not.  Control switch                     
                        
                            
                                S
                            
                            
                                d
                            
                        
                    
                and switch 74 determine whether the multiplier 76 is fed into mixer 34 or not.  Under the broadest reasonable interpretation, if the switch 74 enables multiplier 76 then the Examiner considers this as “a multiplication operation” on the set of received samples via mixer 34.  Note that the limitation as written does not specify that the samples be fed into a multiplier directly or bypass a multiplier that would have otherwise been in the same path as the received samples, but rather the limitation as broadly claimed simply requires that a multiplication operation may occur on said samples.  According to the claim language, the data leaving the mixer 34 is considered pre-processed whether the multiplier was enabled or not.);
; and 
performing a fast Fourier transform (FFT) on the intermediate set of samples to produce a set of Fourier transformed samples (12:16-24 the signal processing section 24 comprises an FFT algorithm.  Fig. 7 item 24.  The processor 24 is located down-stream the mixer 34, switch 74 and multiplier 76 as shown in Fig. 7.  The two outputs of the processor are control type signals and are not relevant.  As such, the processor 24 is the circuit furthest downstream all other receive circuitry.).
In the same field of endeavor, Al-Adnani teaches windowing as shown in Fig. 4.
In view of the teachings of Al-Adnani, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a window in the multiplier path of Fig. 7 of Matsugatani in order to reduce leakage due to being a finite signal thus improving the original frequency spectrum.  See Al-Adnani col. 8 ll. 65-67.
As to claim 48, Matsugatani in view of Al-Adnani teaches the method of claim 47, wherein: the circuit is a first circuit (Matsugatani Fig. 7 - the multiplier is a circuit); and
the performing of the windowing operation includes determining whether to perform the windowing operation on the set of pre-processed samples using a second circuit to produce the set of intermediate samples or to bypass the second circuit to produce the set of intermediate samples (The modification of Matsugatani with Al-Adani includes having the windowing circuit on any path downstream switch 74 and upstream mixer 34).
As to claim 52, Matsugatani in view of Al-Adnani teaches the method of claim 47 further comprising determining a magnitude of the set of Fourier transformed samples
As to claim 54, Matsugatani in view of Al-Adnani teaches the method of claim 47, wherein the FFT is a range FFT (An FFT includes first a range FFT and then if there is a second dimension FFT it would be the cross-range/Doppler FFT.).
Claim 53 is rejected under 35 U.S.C. 103 as being obvious over Matsugatani in view of Al-Adnani in further view of Grooters (US 2014/0062753).
As to claim 53, Matsugatani in view of Al-Adnani teaches the method of claim 52 further comprising: 
In the same field of endeavor, Grooters teaches “At step P40, the central unit 100 performs potential obstacles detection using, in the implementation mode described here, a Constant False Alarm Rate detector (CFAR). This general technique being well known by the man skilled in the art consists of applying a threshold in amplitude to the data in the range and radial velocity domain for each of the receive channels. The threshold value is adjusted depending on the noise level (Para. 133, emphasis added).”
In view of the teachings of Grooters, one of ordinary skill would presumably apply the well-known CFAR technique (if not already) to Matsugatani in view of Al-Adnani in order apply an adaptive threshold thus improving the overall signal-to-noise ratio over a collection of data over a period of time.  In other words, if interference, noise, and/or clutter decreases then it would make sense to lower the threshold in order to lower the probability of rejecting actual 
Claims 47-48, 52 and 54 are rejected under 35 U.S.C. 103 as being obvious over Shirakawa (US 2015/0070204) in view of Al-Adnani (US 10,371,732).   
As to claim 47, Shirakawa teaches a method comprising: 
receiving a set of frequency modulated continuous wave (FMCW) radar samples (Para. 47 “FMCW”); 
determining whether to perform a multiplication operation on the set of FMCW radar samples using a circuit to produce a set of pre-processed samples or to bypass the circuit to produce the set of pre-processed samples (Fig. 13 item 319 mixer and two associated arrows.  See also Para. 172 “bypass” is actually a “switch” but uses the two arrows in Fig. 13 instead.);
; and 
performing a fast Fourier transform (FFT) on the intermediate set of samples to produce a set of Fourier transformed samples (Fig. 13 item 321).
In the same field of endeavor, Al-Adnani teaches windowing as shown in Fig. 4.
In view of the teachings of Al-Adnani, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a window before FFT 321 of Shirakawa in order to reduce leakage due to being a finite signal thus improving the original frequency spectrum.  See Al-Adnani col. 8 ll. 65-67.
As to claim 48, Shirakawa in view of Al-Adnani teaches the method of claim 47, wherein: the circuit is a first circuit (Shirakawa Fig. 7 - the mixer 319 is a circuit); and
the performing of the windowing operation includes determining whether to perform the windowing operation on the set of pre-processed samples using a second circuit to produce the set of intermediate samples or to bypass the second circuit to produce the set of intermediate samples (The modification of Shirakawa with Al-Adani includes having the windowing circuit downstream any one of the two arrows referred to as a switch in Para. 172 of Shirakawa and before mixer 320.).
As to claim 52, Shirakawa in view of Al-Adnani teaches the method of claim 47 further comprising determining a magnitude of the set of Fourier transformed samples (Shirakawa: Para. 174 “The CPU 301 determines whether or not a maximum value of the monitored power level of the reception signal exceeds a specified threshold value.”  Note that FFT 321 feeds into CPU 301.).
As to claim 54, Shirakawa in view of Al-Adnani teaches the method of claim 47, wherein the FFT is a range FFT (An FFT includes first a range FFT and then if there is a second dimension FFT it would be the cross-range/Doppler FFT.).
Claim 53 is rejected under 35 U.S.C. 103 as being obvious over Shirakawa in view of Al-Adnani in further view of Grooters (US 2014/0062753).
As to claim 53, Shirakawa in view of Al-Adnani teaches the method of claim 52 further comprising: 
In the same field of endeavor, Grooters teaches “At step P40, the central unit 100 performs potential obstacles detection using, in the implementation mode described here, a Constant False Alarm Rate detector (CFAR). This general technique being well known by the man skilled in the art consists of applying a threshold in amplitude to the data in the range and radial velocity domain for each of the receive channels. The threshold value is adjusted depending on the noise level (Para. 133, emphasis added).”
In view of the teachings of Grooters, one of ordinary skill would presumably apply the well-known CFAR technique (if not already) to Shirakawa in view of Al-Adnani in order apply an adaptive threshold thus improving the overall signal-to-noise ratio over a collection of data over a period of time.  In other words, if interference, noise, and/or clutter decreases then it would make sense to lower the threshold in order to lower the probability of rejecting actual target returns as noise and vice versa (e.g. increase noise, increase threshold) to lower the probability of accepting noise as a target.  

Allowable Subject Matter
Claims 21 – 24 and 26 – 39 are allowed.  The prior art does not teach at least the limitation wherein a bypass path coupled to the input of the circuit.
Claims 49 – 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 49 and 51, the prior art does not teach two enable signals as claimed in claim 49.  The primary reference requires the FIR filter whereas the subject matter as claimed in claim 51 makes the FIR filter selectable.  
Regarding claim 50, Al-Adnani teaches FIR filtering but does not teach making the FIR filtering optional.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Justice whose telephone number is (571)270-7029.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                           
/M.W.J./            Examiner, Art Unit 3648                          

/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648